DETAILED ACTION
Claims 1-7 are presented for examination, wherein claims 1 and 6 are currently amended plus claims 5-7 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (WO 2015/092267, with citations to US 2017/0005324); alternatively, over Stevens (Id) in view of Yui et al (JP 2015/022983).
Regarding newly amended independent claim 1, Stevens teaches an anode compartment (e.g. item 1) for use in rechargeable sodium and lithium batteries (e.g. ¶0001), reading on “member for a power storage device,” said anode compartment comprising:
(1)	a solid electrolyte membrane, wherein said solid electrolyte (e.g. item 2) may be composed of Nasicon (“Na super ionic Conductor”), an oxide ceramic material which is an intrinsic conductor of sodium ions (e.g. ¶¶ 0010, 60, and 62-63), reading on “a solid electrolyte made of a sodium ion-conductive oxide;” and,
alternatively indirectly on said sodium electrolyte (e.g. ¶¶ 0011, 49, and 74-77 plus e.g. Figures 1-2 and 5), wherein the process limitation “provided on” does not patentably distinguish the instant invention, e.g. MPEP § 2113, and further, it is understood that a sodium metal layer is capable of absorbing and releasing sodium thereto and therefrom, reading on “a negative electrode layer made of a metal or alloy capable of absorbing and releasing sodium and provided on the solid electrolyte.”

Regarding the newly added limitation “thickness of the negative electrode layer is in a range of 0.05 µm to 50 µm,” said active material layer advantageously has a maximum thickness of e.g. 50 μm or e.g. 5 mm (e.g. ¶0066), overlapping the claimed range in the newly added limitation “thickness of the negative electrode layer is in a range of 0.05 µm to 50 µm,” see also e.g. MPEP § 2144.05(I).

In the alternative regarding the limitation “a negative electrode layer made of a metal or alloy capable of absorbing and releasing sodium and provided on the solid electrolyte,” Yui teaches a sodium secondary battery (e.g. ¶¶ 0001, 06-07, and 12-16) including a solid electrolyte (e.g. ¶¶ 0011, 25, 31, 33, 36, and 39), said electrolyte in contact with both a negative electrode and a positive electrode (e.g. ¶¶ 0001, 07, 09, 14, 16-17, 36, 74-77, and 82 plus Figures 1-2, wherein in Figure 2, the polymer electrolyte may be substituted by said solid electrolyte), said assembly comprising said solid electrolyte (e.g. supra) having sodium ion conductivity, such as a NASICON composition represented by the formula Na3Zr2Si2PO12 (e.g. ¶¶ 0031 and 33); and, said supra) having said tin alloy active material with a composition that may be represented by the formula Sn-M, wherein M may be Co, Fe, Mn, Ni or Cu, and wherein the content of M is preferably 1 to 60 wt%, more preferably 5 to 30 wt% (e.g. ¶¶ 0007-08, 14, and 16-17).
Further, Yui teaches said tin alloy active material results in an improved battery performance (e.g. ¶¶ 0001, 05-08, 55-63 and 98-99).
As a result, it would have been obvious to substitute the negative electrode active material composition of said negative electrode active material layer of Stevens with said tin alloy active material composition of Yui, since Yui teaches said tin alloy active material composition results in improved battery performance of sodium secondary batteries.
Yui teaches said tin alloy composition represented by said formula Sn-M, wherein M may be Co, Fe, Mn, Ni or Cu, and wherein the content of M is preferably 1 to 60 wt%, more preferably 5 to 30 wt% (e.g. supra), but does not expressly teach it having the property of being “capable of absorbing and releasing sodium.” However, Yui teaches a substantially identical composition (e.g. supra, compare with instant specification, at e.g. ¶0008 plus e.g. Table 1), so said property would be expected, e.g. MPEP § 2112.01(II).
Regarding claim 3, Stevens or Stevens as modified teaches the anode compartment of claim 1, wherein Stevens teaches said negative electrode active material layer is composed of sodium metal grown directly or alternatively indirectly on said sodium electrolyte (e.g. supra), wherein the process limitation “formed on” does not patentably distinguish the instant invention, e.g. MPEP § 2113,  reading on “the negative electrode layer is formed of a metal film or alloy film formed on the solid electrolyte.” Alternatively, Yui teaches said tin alloy composition (e.g. supra), reading on “metal film or alloy film.”
Regarding claim 4, Stevens or Stevens as modified teaches the anode compartment of claim 1, wherein Stevens teaches said solid electrolyte membrane may be composed of Nasicon (e.g. supra), reading on “the solid electrolyte is β-alumina, β”-alumina or NASICON crystals.”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (WO 2015/092267, with citations to US 2017/0005324) in view of Yui et al (JP 2015/022983), as provided supra.
Regarding claim 2,Stevens as modified teaches the anode compartment of claim 1, wherein said negative electrode having said tin alloy active material composition may be represented by the formula Sn-M, wherein M may be Co, Fe, Mn, Ni or Cu, and wherein the content of M is preferably 1 to 60 wt%, more preferably 5 to 30 wt%, as provided supra, reading on “the metal or alloy contains at least one element selected from the group consisting of Sn, Bi, Sb, and Pb.”
    
        
            
                                
            
        
    

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al (JP 2015/022983) in view of Stevens et al (WO 2015/092267, with citations to US 2017/0005324).
Regarding newly amended independent claim 1, Yui teaches a sodium secondary battery (e.g. ¶¶ 0001, 06-07, and 12-16) including either a solid electrolyte or a polymer electrolyte (e.g. ¶¶ 0011, 25, 31, 33, 36, and 39), said electrolyte in contact with both a negative electrode and a positive electrode (e.g. ¶¶ 0001, 07, 09, 14, 16-17, 36, 74-77, and 82 plus Figures 1-2, wherein in Figure 2, the polymer electrolyte may be substituted 
(1)	said solid electrolyte (e.g. supra) having sodium ion conductivity, such as a NASICON composition represented by the formula Na3Zr2Si2PO12 (e.g. ¶¶ 0031 and 33), reading on “a solid electrolyte made of a sodium ion-conductive oxide;” and,
(2)	said negative electrode (e.g. supra) having said tin alloy active material with a composition that may be represented by the formula Sn-M, wherein M may be Co, Fe, Mn, Ni or Cu, and wherein the content of M is preferably 1 to 60 wt%, more preferably 5 to 30 wt% (e.g. ¶¶ 0007-08, 14, and 16-17), and wherein said solid electrolyte is in contact with said negative electrode (e.g. supra), reading on “a negative electrode layer made of a metal or alloy … provided on the solid electrolyte.”

Yui teaches said tin alloy having said composition represented by said formula Sn-M, wherein M may be Co, Fe, Mn, Ni or Cu, and wherein the content of M is preferably 1 to 60 wt%, more preferably 5 to 30 wt% (e.g. supra), but does not expressly teach it having the property of being “capable of absorbing and releasing sodium.” However, Yui teaches an identical or substantially identical composition (e.g. supra, compare with instant specification, at e.g. ¶0008 plus e.g. Table 1), so said property would be expected, e.g. MPEP § 2112.01(II).

Further, it would have been obvious to a person of ordinary skill in the art to try to use the solid electrolyte, in lieu of the polymer electrolyte, in combination with said negative electrode since Yui teaches only a limited number of options, e.g. MPEP § 2143(E). See also experimental examples 11-12, which substitute NASICON solid 
Alternatively, it would have been obvious to substitute said solid electrolyte for said polymer electrolyte, in combination with said negative electrode, since Yui teaches they are each used as electrolytes, e.g. MPEP § 2144.06(II).

Regarding the newly added limitation “thickness of the negative electrode layer is in a range of 0.05 µm to 50 µm,” Yui taches an example wherein the negative electrode active material has a thickness of 0.5 mm (e.g. ¶0043), but is not limited to such thickness (entire disclosure), but does not expressly teach said newly added limitation.
However, Stevens teaches an anode compartment (e.g. item 1) for use in rechargeable sodium and lithium batteries (e.g. ¶0001), said anode compartment comprising a solid electrolyte membrane, wherein said solid electrolyte (e.g. item 2) may be composed of Nasicon (“Na super ionic Conductor”), an oxide ceramic material which is an intrinsic conductor of sodium ions (e.g. ¶¶ 0010, 60, and 62-63); and, a negative electrode active material layer (e.g. item 4) composed of sodium metal grown directly on said sodium electrolyte (e.g. ¶¶ 0011, 49, and 74-77 plus e.g. Figures 1-2 and 5), wherein said active material layer advantageously has a maximum thickness of e.g. 50 μm or e.g. 5 mm (e.g. ¶0066).
As a result, it would have been obvious to design the negative electrode of Yui to have a thickness of less than e.g. 5 mm thickness or less than e.g. 50 µm, since Stevens teaches it is advantageous to have a maximum thickness of e.g. 5 mm or e.g. 50 µm. Further, it would have been obvious to design the negative electrode of Yui within the range of thicknesses of less than e.g. 5 mm or e.g. 50 µm thickness, in order to maximize overlapping the claimed range in the newly added limitation “thickness of the negative electrode layer is in a range of 0.05 µm to 50 µm,” see also e.g. MPEP § 2144.05(I).
Regarding claim 2, Yui as modified teaches the assembly of claim 1, wherein Yui teaches said negative electrode having said tin alloy active material composition that may be represented by the formula Sn-M, wherein M may be Co, Fe, Mn, Ni or Cu (e.g. supra), reading on “the metal or alloy contains at least one element selected from the group consisting of Sn, Bi, Sb, and Pb.”
Regarding claim 3, Yui as modified teaches the assembly of claim 1, wherein Yui teaches said battery may be said coin battery embodiment (e.g. ¶¶ 0035, 38, 44, 51, 60, and 68), wherein in said coin battery embodiment, said negative electrode may be in the form of a sheet (e.g. ¶0043), reading on “the negative electrode layer is formed of a metal film or alloy film …,” but does not expressly teach the process limitation “electrode layer … formed on the solid electrolyte.” However, Yui teaches no gap was formed at each interface of the positive electrode / solid electrolyte / negative electrode (e.g. ¶¶ 0077 and 82), reading on said limitation. Alternatively, the process limitation does not patentably distinguish the claimed product, e.g. MPEP § 2113.
Regarding claim 4, Yui as modified teaches the assembly of claim 1, wherein Yui teaches said solid electrolyte having sodium ion conductivity may be said NASICON with composition represented by the formula Na3Zr2Si2PO12 (e.g. supra), wherein it is understood that NASICON compositions, such as Na3Zr2Si2PO12, have NASICON 
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. The applicants allege the art doe s not teach the newly added limitation of claim 1.
In response, the examiner respectfully notes refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joshi et al (US 2013/183546); and,
Hu et al (US 2019/0088986).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723